 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00183-LJO-SKO
12                                Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            [PROPOSED] FINDINGS AND ORDER
14   JULIAN M. SUBIA,                                     CURRENT DATE: January 11, 2019
                                                          COURT: Hon. Jennifer L. Thurston
15                               Defendant.
                                                          PROPOSED DATE: February 19, 2019
16                                                        PROPOSED TIME: 2:30 p.m.
                                                          COURT: Hon. Jennifer L. Thurston
17

18

19

20
                                                STIPULATION
21
            Plaintiff United States of America, by and through its counsel of record, and defendant Julian M.
22
     Subia, by and through defendant’s counsel of record, Emily de Leon, hereby stipulate as follows:
23
            1.     A status conference was set in this matter for January 11, 2019, and time had previously
24
     been excluded to that date pursuant to the Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A), B(iv).
25
            2.     By this stipulation, defendant now moves to continue the status conference to February
26
     19, 2019, and to exclude time between January 11, 2019, and February 19, 2019, inclusive, under the
27
     Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A), B(iv).
28
            3.     The parties agree and stipulate, and request that the Court find the following:
      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  a)      Counsel for defendant desires additional time to review the current charges, to

 2           review the discovery, to conduct research and investigation related to the charges and potential

 3           pretrial motions, and to consult with her client.

 4                  b)      Counsel has various conflicts in other cases between now and the proposed

 5           February 19, 2019 date that would not reasonably permit her to try this case any time between

 6           now and February 19, 2019, including a trial in which defense counsel is currently engaged.

 7                  c)      Counsel for defendant believes that failure to grant the above-requested

 8           continuance would deny her the reasonable time necessary for effective preparation, taking into

 9           account the exercise of due diligence.

10                  d)      The government does not object to the continuance.

11                  e)      Based on the above-stated findings, the ends of justice served by continuing the

12           case as requested outweigh the interest of the public and the defendant in a trial within the

13           original date prescribed by the Speedy Trial Act.

14                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15           et seq., within which trial must commence, the time period of January 11, 2019 to February 19,

16           2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

17           results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

18           finding that the ends of justice served by taking such action outweigh the best interest of the

19           public and the defendant in a speedy trial.

20           4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23 //

24 //

25

26
27

28

        STIPULATION REGARDING EXCLUDABLE TIME              2
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          IT IS SO STIPULATED.

 2

 3
     Dated: January 10, 2019                               McGREGOR W. SCOTT
 4                                                         United States Attorney
 5
                                                           /s/ Angela Scott for Melanie
 6                                                         Alsworth
                                                           MELANIE L. ALSWORTH
 7                                                         Assistant United States
                                                           Attorneys
 8

 9 Dated: January 10, 2019
                                                        /s/ per email authorization
10

11                                                      EMILY DE LEON
                                                        Counsel for Defendant
12                                                      JULIAN M. SUBIA
13

14

15                                [PROPOSED] FINDINGS AND ORDER

16          Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that the

17 current status conference is vacated and continued to February 19, 2019, at 2:30 p.m. and the time

18 period between January 11, 2019, and February 19, 2019, inclusive, is excluded from the calculation

19 under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) for the reasons stated in the

20 parties’ stipulation.
21
     IT IS SO ORDERED.
22

23      Dated:    January 10, 2019                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME            3
30    PERIODS UNDER SPEEDY TRIAL ACT
